TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00407-CV


Innovative Marketing Group, Appellant

v.

Dell Marketing, LP, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN503917, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Innovative Marketing Group and Dell Marketing, L.P., have filed a Joint Motion to
Dismiss stating that they no longer wish to prosecute their claims in this appeal.  We grant their
motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Joint Motion
Filed:   January 24, 2008